 


 HR 928 ENR: Inspector General Reform Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 928 
 
AN ACT 
To amend the Inspector General Act of 1978 to enhance the independence of the Inspectors General, to create a Council of the Inspectors General on Integrity and Efficiency, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Inspector General Reform Act of 2008.
2.Appointment and qualifications of Inspectors GeneralSection 8G(c) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end Each Inspector General shall be appointed without regard to political affiliation and solely on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations..
3.Removal of Inspectors General
(a)EstablishmentsSection 3(b) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking the second sentence and inserting If an Inspector General is removed from office or is transferred to another position or location within an establishment, the President shall communicate in writing the reasons for any such removal or transfer to both Houses of Congress, not later than 30 days before the removal or transfer. Nothing in this subsection shall prohibit a personnel action otherwise authorized by law, other than transfer or removal..
(b)Designated Federal EntitiesSection 8G(e) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking shall promptly communicate in writing the reasons for any such removal or transfer to both Houses of the Congress. and inserting shall communicate in writing the reasons for any such removal or transfer to both Houses of Congress, not later than 30 days before the removal or transfer. Nothing in this subsection shall prohibit a personnel action otherwise authorized by law, other than transfer or removal..
4.Pay of Inspectors General
(a)Inspectors General at Level III of Executive Schedule
(1)In generalSection 3 of the Inspector General Act of 1978 (5 U.S.C. App.), is amended by adding at the end the following:

(e)The annual rate of basic pay for an Inspector General (as defined under section 12(3)) shall be the rate payable for level III of the Executive Schedule under section 5314 of title 5, United States Code, plus 3 percent..
(2)Technical and conforming amendmentsSection 5315 of title 5, United States Code, is amended by striking the item relating to each of the following positions:
(A)Inspector General, Department of Education.
(B)Inspector General, Department of Energy.
(C)Inspector General, Department of Health and Human Services.
(D)Inspector General, Department of Agriculture.
(E)Inspector General, Department of Housing and Urban Development.
(F)Inspector General, Department of Labor.
(G)Inspector General, Department of Transportation.
(H)Inspector General, Department of Veterans Affairs.
(I)Inspector General, Department of Homeland Security.
(J)Inspector General, Department of Defense.
(K)Inspector General, Department of State.
(L)Inspector General, Department of Commerce.
(M)Inspector General, Department of the Interior.
(N)Inspector General, Department of Justice.
(O)Inspector General, Department of the Treasury.
(P)Inspector General, Agency for International Development.
(Q)Inspector General, Environmental Protection Agency.
(R)Inspector General, Export-Import Bank.
(S)Inspector General, Federal Emergency Management Agency.
(T)Inspector General, General Services Administration.
(U)Inspector General, National Aeronautics and Space Administration.
(V)Inspector General, Nuclear Regulatory Commission.
(W)Inspector General, Office of Personnel Management.
(X)Inspector General, Railroad Retirement Board.
(Y)Inspector General, Small Business Administration.
(Z)Inspector General, Tennessee Valley Authority.
(AA)Inspector General, Federal Deposit Insurance Corporation.
(BB)Inspector General, Resolution Trust Corporation.
(CC)Inspector General, Central Intelligence Agency.
(DD)Inspector General, Social Security Administration.
(EE)Inspector General, United States Postal Service.
(3)Applicability to other Inspectors General
(A)In generalNotwithstanding any other provision of law, the annual rate of basic pay of the Inspector General of the Central Intelligence Agency, the Special Inspector General for Iraq Reconstruction, and the Special Inspector General for Afghanistan Reconstruction shall be that of an Inspector General as defined under section 12(3) of the Inspector General Act of 1978 (5 U.S.C. App.) (as amended by section 7(a) of this Act).
(B)Prohibition of cash bonus or awardsSection 3(f) of the Inspector General Act of 1978 (5 U.S.C. App.) (as amended by section 5 of this Act) shall apply to the Inspectors General described under subparagraph (A).
(4)Additional technical and conforming amendmentSection 194(b) of the National and Community Service Act of 1990 (42 U.S.C. 12651e(b)) is amended by striking paragraph (3).
(b)Inspectors General of designated Federal entities
(1)In GeneralNotwithstanding any other provision of law, the Inspector General of each designated Federal entity (as those terms are defined under section 8G of the Inspector General Act of 1978 (5 U.S.C. App.)) shall, for pay and all other purposes, be classified at a grade, level, or rank designation, as the case may be, at or above those of a majority of the senior level executives of that designated Federal entity (such as a General Counsel, Chief Information Officer, Chief Financial Officer, Chief Human Capital Officer, or Chief Acquisition Officer). The pay of an Inspector General of a designated Federal entity (as those terms are defined under section 8G of the Inspector General Act of 1978 (5 U.S.C. App.)) shall be not less than the average total compensation (including bonuses) of the senior level executives of that designated Federal entity calculated on an annual basis.
(2)Limitation on adjustment
(A)In generalIn the case of an Inspector General of a designated Federal entity whose pay is adjusted under paragraph (1), the total increase in pay in any fiscal year resulting from that adjustment may not exceed 25 percent of the average total compensation (including bonuses) of the Inspector General of that entity for the preceding 3 fiscal years.
(B)Sunset of limitationThe limitation under subparagraph (A) shall not apply to any adjustment made in fiscal year 2013 or each fiscal year thereafter.
(c)Savings provision for newly appointed Inspectors General
(1)In generalThe provisions of section 3392 of title 5, United States Code, other than the terms performance awards and awarding of ranks in subsection (c)(1) of such section, shall apply to career appointees of the Senior Executive Service who are appointed to the position of Inspector General.
(2)Nonreduction in payNotwithstanding any other provision of law, career Federal employees serving on an appointment made pursuant to statutory authority found other than in section 3392 of title 5, United States Code, shall not suffer a reduction in pay, not including any bonus or performance award, as a result of being appointed to the position of Inspector General.
(d)Savings provisionNothing in this section shall have the effect of reducing the rate of pay of any individual serving on the date of enactment of this section as an Inspector General of—
(1)an establishment as defined under section 12(2) of the Inspector General Act of 1978 (5 U.S.C. App.) (as amended by section 7(a) of this Act);
(2)a designated Federal entity as defined under section 8G(2) of the Inspector General Act of 1978 (5 U.S.C. App.);
(3)a legislative agency for which the position of Inspector General is established by statute; or
(4)any other entity of the Government for which the position of Inspector General is established by statute.
5.Prohibition of cash bonus or awardsSection 3 of the Inspector General Act of 1978 (5 U.S.C. App.) (as amended by section 4 of this Act) is further amended by adding at the end the following:

(f)An Inspector General (as defined under section 8G(a)(6) or 12(3)) may not receive any cash award or cash bonus, including any cash award under chapter 45 of title 5, United States Code..
6.Separate counsel to support Inspectors General
(a)Counsels to Inspectors General of EstablishmentSection 3 of the Inspector General Act of 1978 (5 U.S.C. App.) (as amended by sections 4 and 5 of this Act) is further amended by adding at the end the following:

(g)Each Inspector General shall, in accordance with applicable laws and regulations governing the civil service, obtain legal advice from a counsel either reporting directly to the Inspector General or another Inspector General..
(b)Counsels to Inspectors General of designated Federal entitiesSection 8G(g) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:

(4)Each Inspector General shall—
(A)in accordance with applicable laws and regulations governing appointments within the designated Federal entity, appoint a Counsel to the Inspector General who shall report to the Inspector General;
(B)obtain the services of a counsel appointed by and directly reporting to another Inspector General on a reimbursable basis; or
(C)obtain the services of appropriate staff of the Council of the Inspectors General on Integrity and Efficiency on a reimbursable basis..
(c)Rule of constructionNothing in the amendments made by this section shall be construed to alter the duties and responsibilities of the counsel for any establishment or designated Federal entity, except for the availability of counsel as provided under sections 3(g) and 8G(g) of the Inspector General Act of 1978 (5 U.S.C. App.) (as amended by this section). The Counsel to the Inspector General shall perform such functions as the Inspector General may prescribe.
7.Establishment of Council of the Inspectors General on Integrity and Efficiency
(a)EstablishmentThe Inspector General Act of 1978 (5 U.S.C. App.) is amended by redesignating sections 11 and 12 as sections 12 and 13, respectively, and by inserting after section 10 the following:

11.Establishment of the Council of the Inspectors General on Integrity and Efficiency
(a)Establishment and Mission
(1)EstablishmentThere is established as an independent entity within the executive branch the Council of the Inspectors General on Integrity and Efficiency (in this section referred to as the Council).
(2)MissionThe mission of the Council shall be to—
(A)address integrity, economy, and effectiveness issues that transcend individual Government agencies; and
(B)increase the professionalism and effectiveness of personnel by developing policies, standards, and approaches to aid in the establishment of a well-trained and highly skilled workforce in the offices of the Inspectors General.
(b)Membership
(1)In generalThe Council shall consist of the following members:
(A)All Inspectors General whose offices are established under—
(i)section 2; or
(ii)section 8G.
(B)The Inspectors General of the Office of the Director of National Intelligence and the Central Intelligence Agency.
(C)The Controller of the Office of Federal Financial Management.
(D)A senior level official of the Federal Bureau of Investigation designated by the Director of the Federal Bureau of Investigation.
(E)The Director of the Office of Government Ethics.
(F)The Special Counsel of the Office of Special Counsel.
(G)The Deputy Director of the Office of Personnel Management.
(H)The Deputy Director for Management of the Office of Management and Budget.
(I)The Inspectors General of the Library of Congress, Capitol Police, Government Printing Office, Government Accountability Office, and the Architect of the Capitol.
(2)Chairperson and executive chairperson
(A)Executive chairpersonThe Deputy Director for Management of the Office of Management and Budget shall be the Executive Chairperson of the Council.
(B)ChairpersonThe Council shall elect 1 of the Inspectors General referred to in paragraph (1)(A) or (B) to act as Chairperson of the Council. The term of office of the Chairperson shall be 2 years.
(3)Functions of chairperson and executive chairperson
(A)Executive chairpersonThe Executive Chairperson shall—
(i)preside over meetings of the Council;
(ii)provide to the heads of agencies and entities represented on the Council summary reports of the activities of the Council; and
(iii)provide to the Council such information relating to the agencies and entities represented on the Council as assists the Council in performing its functions.
(B)ChairpersonThe Chairperson shall—
(i)convene meetings of the Council—
(I)at least 6 times each year;
(II)monthly to the extent possible; and
(III)more frequently at the discretion of the Chairperson;
(ii)carry out the functions and duties of the Council under subsection (c);
(iii)appoint a Vice Chairperson to assist in carrying out the functions of the Council and act in the absence of the Chairperson, from a category of Inspectors General described in subparagraph (A)(i), (A)(ii), or (B) of paragraph (1), other than the category from which the Chairperson was elected;
(iv)make such payments from funds otherwise available to the Council as may be necessary to carry out the functions of the Council;
(v)select, appoint, and employ personnel as needed to carry out the functions of the Council subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and the provisions of chapter 51 and subchapter III of chapter 53 of such title, relating to classification and General Schedule pay rates;
(vi)to the extent and in such amounts as may be provided in advance by appropriations Acts, made available from the revolving fund established under subsection (c)(3)(B), or as otherwise provided by law, enter into contracts and other arrangements with public agencies and private persons to carry out the functions and duties of the Council;
(vii)establish, in consultation with the members of the Council, such committees as determined by the Chairperson to be necessary and appropriate for the efficient conduct of Council functions; and
(viii)prepare and transmit a report annually on behalf of the Council to the President on the activities of the Council.
(c)Functions and duties of council
(1)In generalThe Council shall—
(A)continually identify, review, and discuss areas of weakness and vulnerability in Federal programs and operations with respect to fraud, waste, and abuse;
(B)develop plans for coordinated, Governmentwide activities that address these problems and promote economy and efficiency in Federal programs and operations, including interagency and interentity audit, investigation, inspection, and evaluation programs and projects to deal efficiently and effectively with those problems concerning fraud and waste that exceed the capability or jurisdiction of an individual agency or entity;
(C)develop policies that will aid in the maintenance of a corps of well-trained and highly skilled Office of Inspector General personnel;
(D)maintain an Internet website and other electronic systems for the benefit of all Inspectors General, as the Council determines are necessary or desirable;
(E)maintain 1 or more academies as the Council considers desirable for the professional training of auditors, investigators, inspectors, evaluators, and other personnel of the various offices of Inspector General;
(F)submit recommendations of individuals to the appropriate appointing authority for any appointment to an office of Inspector General described under subsection (b)(1)(A) or (B);
(G)make such reports to Congress as the Chairperson determines are necessary or appropriate; and
(H)perform other duties within the authority and jurisdiction of the Council, as appropriate.
(2)Adherence and participation by membersTo the extent permitted under law, and to the extent not inconsistent with standards established by the Comptroller General of the United States for audits of Federal establishments, organizations, programs, activities, and functions, each member of the Council, as appropriate, shall—
(A)adhere to professional standards developed by the Council; and
(B)participate in the plans, programs, and projects of the Council, except that in the case of a member described under subsection (b)(1)(I) , the member shall participate only to the extent requested by the member and approved by the Executive Chairperson and Chairperson.
(3)Additional administrative authorities
(A)Interagency fundingNotwithstanding section 1532 of title 31, United States Code, or any other provision of law prohibiting the interagency funding of activities described under subclause (I), (II), or (III) of clause (i), in the performance of the responsibilities, authorities, and duties of the Council—
(i)the Executive Chairperson may authorize the use of interagency funding for—
(I)Governmentwide training of employees of the Offices of the Inspectors General;
(II)the functions of the Integrity Committee of the Council; and
(III)any other authorized purpose determined by the Council; and
(ii)upon the authorization of the Executive Chairperson, any department, agency, or entity of the executive branch which has a member on the Council shall fund or participate in the funding of such activities.
(B)Revolving fund
(i)In generalThe Council may—
(I)establish in the Treasury of the United States a revolving fund to be called the Inspectors General Council Fund; or
(II)enter into an arrangement with a department or agency to use an existing revolving fund.
(ii)Amounts in revolving fund
(I)In generalAmounts transferred to the Council under this subsection shall be deposited in the revolving fund described under clause (i)(I) or (II).
(II)TrainingAny remaining unexpended balances appropriated for or otherwise available to the Inspectors General Criminal Investigator Academy and the Inspectors General Auditor Training Institute shall be transferred to the revolving fund described under clause (i)(I) or (II).
(iii)Use of revolving fund
(I)In generalExcept as provided under subclause (II), amounts in the revolving fund described under clause (i)(I) or (II) may be used to carry out the functions and duties of the Council under this subsection.
(II)TrainingAmounts transferred into the revolving fund described under clause (i)(I) or (II) may be used for the purpose of maintaining any training academy as determined by the Council.
(iv)Availability of fundsAmounts in the revolving fund described under clause (i)(I) or (II) shall remain available to the Council without fiscal year limitation.
(C)Superseding provisionsNo provision of law enacted after the date of enactment of this subsection shall be construed to limit or supersede any authority under subparagraph (A) or (B), unless such provision makes specific reference to the authority in that paragraph.
(4)Existing authorities and responsibilitiesThe establishment and operation of the Council shall not affect—
(A)the role of the Department of Justice in law enforcement and litigation;
(B)the authority or responsibilities of any Government agency or entity; and
(C)the authority or responsibilities of individual members of the Council.
(d)Integrity Committee
(1)EstablishmentThe Council shall have an Integrity Committee, which shall receive, review, and refer for investigation allegations of wrongdoing that are made against Inspectors General and staff members of the various Offices of Inspector General described under paragraph (4)(C).
(2)MembershipThe Integrity Committee shall consist of the following members:
(A)The official of the Federal Bureau of Investigation serving on the Council, who shall serve as Chairperson of the Integrity Committee, and maintain the records of the Committee.
(B)Four Inspectors General described in subparagraph (A) or (B) of subsection (b)(1) appointed by the Chairperson of the Council, representing both establishments and designated Federal entities (as that term is defined in section 8G(a)).
(C)The Special Counsel of the Office of Special Counsel.
(D)The Director of the Office of Government Ethics.
(3)Legal advisorThe Chief of the Public Integrity Section of the Criminal Division of the Department of Justice, or his designee, shall serve as a legal advisor to the Integrity Committee.
(4)Referral of allegations
(A)RequirementAn Inspector General shall refer to the Integrity Committee any allegation of wrongdoing against a staff member of the office of that Inspector General, if—
(i)review of the substance of the allegation cannot be assigned to an agency of the executive branch with appropriate jurisdiction over the matter; and
(ii)the Inspector General determines that—
(I)an objective internal investigation of the allegation is not feasible; or
(II)an internal investigation of the allegation may appear not to be objective.
(B)DefinitionIn this paragraph the term staff member means any employee of an Office of Inspector General who—
(i)reports directly to an Inspector General; or
(ii)is designated by an Inspector General under subparagraph (C).
(C)Designation of staff membersEach Inspector General shall annually submit to the Chairperson of the Integrity Committee a designation of positions whose holders are staff members for purposes of subparagraph (B).
(5)Review of allegationsThe Integrity Committee shall—
(A)review all allegations of wrongdoing the Integrity Committee receives against an Inspector General, or against a staff member of an Office of Inspector General described under paragraph (4)(C);
(B)refer any allegation of wrongdoing to the agency of the executive branch with appropriate jurisdiction over the matter; and
(C)refer to the Chairperson of the Integrity Committee any allegation of wrongdoing determined by the Integrity Committee under subparagraph (A) to be potentially meritorious that cannot be referred to an agency under subparagraph (B).
(6)Authority to investigate allegations
(A)RequirementThe Chairperson of the Integrity Committee shall cause a thorough and timely investigation of each allegation referred under paragraph (5)(C) to be conducted in accordance with this paragraph.
(B)ResourcesAt the request of the Chairperson of the Integrity Committee, the head of each agency or entity represented on the Council—
(i)may provide resources necessary to the Integrity Committee; and
(ii)may detail employees from that agency or entity to the Integrity Committee, subject to the control and direction of the Chairperson, to conduct an investigation under this subsection.
(7)Procedures for investigations
(A)Standards applicableInvestigations initiated under this subsection shall be conducted in accordance with the most current Quality Standards for Investigations issued by the Council or by its predecessors (the President’s Council on Integrity and Efficiency and the Executive Council on Integrity and Efficiency).
(B)Additional policies and procedures
(i)EstablishmentThe Integrity Committee, in conjunction with the Chairperson of the Council, shall establish additional policies and procedures necessary to ensure fairness and consistency in—
(I)determining whether to initiate an investigation;
(II)conducting investigations;
(III)reporting the results of an investigation; and
(IV)providing the person who is the subject of an investigation with an opportunity to respond to any Integrity Committee report.
(ii)Submission to CongressThe Council shall submit a copy of the policies and procedures established under clause (i) to the congressional committees of jurisdiction.
(C)Reports
(i)Potentially meritorious allegationsFor allegations described under paragraph (5)(C), the Chairperson of the Integrity Committee shall make a report containing the results of the investigation of the Chairperson and shall provide such report to members of the Integrity Committee.
(ii)Allegations of wrongdoingFor allegations referred to an agency under paragraph (5)(B), the head of that agency shall make a report containing the results of the investigation and shall provide such report to members of the Integrity Committee.
(8)Assessment and final disposition
(A)In generalWith respect to any report received under paragraph (7)(C), the Integrity Committee shall—
(i)assess the report;
(ii)forward the report, with the recommendations of the Integrity Committee, including those on disciplinary action, within 30 days (to the maximum extent practicable) after the completion of the investigation, to the Executive Chairperson of the Council and to the President (in the case of a report relating to an Inspector General of an establishment or any employee of that Inspector General) or the head of a designated Federal entity (in the case of a report relating to an Inspector General of such an entity or any employee of that Inspector General) for resolution; and
(iii)submit to the Committee on Government Oversight and Reform of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and other congressional committees of jurisdiction an executive summary of such report and recommendations within 30 days after the submission of such report to the Executive Chairperson under clause (ii).
(B)DispositionThe Executive Chairperson of the Council shall report to the Integrity Committee the final disposition of the matter, including what action was taken by the President or agency head.
(9)Annual reportThe Council shall submit to Congress and the President by December 31 of each year a report on the activities of the Integrity Committee during the preceding fiscal year, which shall include the following:
(A)The number of allegations received.
(B)The number of allegations referred to other agencies, including the number of allegations referred for criminal investigation.
(C)The number of allegations referred to the Chairperson of the Integrity Committee for investigation.
(D)The number of allegations closed without referral.
(E)The date each allegation was received and the date each allegation was finally disposed of.
(F)In the case of allegations referred to the Chairperson of the Integrity Committee, a summary of the status of the investigation of the allegations and, in the case of investigations completed during the preceding fiscal year, a summary of the findings of the investigations.
(G)Other matters that the Council considers appropriate.
(10)Requests for more informationWith respect to paragraphs (8) and (9), the Council shall provide more detailed information about specific allegations upon request from any of the following:
(A)The chairperson or ranking member of the Committee on Homeland Security and Governmental Affairs of the Senate.
(B)The chairperson or ranking member of the Committee on Oversight and Government Reform of the House of Representatives.
(C)The chairperson or ranking member of the congressional committees of jurisdiction.
(11)No right or benefitThis subsection is not intended to create any right or benefit, substantive or procedural, enforceable at law by a person against the United States, its agencies, its officers, or any person..
(b)Allegations of wrongdoing against special counsel or deputy special counsel
(1)DefinitionsIn this section—
(A)the term Integrity Committee means the Integrity Committee established under section 11(d) of the Inspector General Act of 1978 (5 U.S.C. App), as amended by this Act; and
(B)the term Special Counsel refers to the Special Counsel appointed under section 1211(b) of title 5, United States Code.
(2)Authority of integrity committee
(A)In generalAn allegation of wrongdoing against the Special Counsel or the Deputy Special Counsel may be received, reviewed, and referred for investigation by the Integrity Committee to the same extent and in the same manner as in the case of an allegation against an Inspector General (or a member of the staff of an Office of Inspector General), subject to the requirement that the Special Counsel recuse himself or herself from the consideration of any allegation brought under this paragraph.
(B)Coordination with existing provisions of lawThis subsection does not eliminate access to the Merit Systems Protection Board for review under section 7701 of title 5, United States Code. To the extent that an allegation brought under this subsection involves section 2302(b)(8) of that title, a failure to obtain corrective action within 120 days after the date on which that allegation is received by the Integrity Committee shall, for purposes of section 1221 of such title, be considered to satisfy section 1214(a)(3)(B) of that title.
(3)RegulationsThe Integrity Committee may prescribe any rules or regulations necessary to carry out this subsection, subject to such consultation or other requirements as might otherwise apply.
(c)Effective date and existing executive orders
(1)CouncilNot later than 180 days after the date of the enactment of this Act, the Council of the Inspectors General on Integrity and Efficiency established under this section shall become effective and operational.
(2)Executive ordersExecutive Order No. 12805, dated May 11, 1992, and Executive Order No. 12933, dated March 21, 1996 (as in effect before the date of the enactment of this Act) shall have no force or effect on and after the earlier of—
(A)the date on which the Council of the Inspectors General on Integrity and Efficiency becomes effective and operational as determined by the Executive Chairperson of the Council; or
(B)the last day of the 180-day period beginning on the date of enactment of this Act.
(d)Technical and conforming amendments
(1)Inspector General Act of 1978The Inspector General Act of 1978 (5 U.S.C. App.) is amended—
(A)in sections 2(1), 4(b)(2), and 8G(a)(1)(A) by striking section 11(2) each place it appears and inserting section 12(2); and
(B)in section 8G(a), in the matter preceding paragraph (1), by striking section 11 and inserting section 12.
(2)Separate appropriations accountSection 1105(a) of title 31, United States Code, is amended by striking the first paragraph (33) and inserting the following:

(33)a separate appropriation account for appropriations for the Council of the Inspectors General on Integrity and Efficiency, and, included in that account, a separate statement of the aggregate amount of appropriations requested for each academy maintained by the Council of the Inspectors General on Integrity and Efficiency..
8.Submission of budget requests to CongressSection 6 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:

(f)
(1)For each fiscal year, an Inspector General shall transmit a budget estimate and request to the head of the establishment or designated Federal entity to which the Inspector General reports. The budget request shall specify the aggregate amount of funds requested for such fiscal year for the operations of that Inspector General and shall specify the amount requested for all training needs, including a certification from the Inspector General that the amount requested satisfies all training requirements for the Inspector General’s office for that fiscal year, and any resources necessary to support the Council of the Inspectors General on Integrity and Efficiency. Resources necessary to support the Council of the Inspectors General on Integrity and Efficiency shall be specifically identified and justified in the budget request.
(2)In transmitting a proposed budget to the President for approval, the head of each establishment or designated Federal entity shall include—
(A)an aggregate request for the Inspector General;
(B)amounts for Inspector General training;
(C)amounts for support of the Council of the Inspectors General on Integrity and Efficiency; and
(D)any comments of the affected Inspector General with respect to the proposal.
(3)The President shall include in each budget of the United States Government submitted to Congress—
(A)a separate statement of the budget estimate prepared in accordance with paragraph (1);
(B)the amount requested by the President for each Inspector General;
(C)the amount requested by the President for training of Inspectors General;
(D)the amount requested by the President for support for the Council of the Inspectors General on Integrity and Efficiency; and
(E)any comments of the affected Inspector General with respect to the proposal if the Inspector General concludes that the budget submitted by the President would substantially inhibit the Inspector General from performing the duties of the office..
9.Subpoena powerSection 6(a)(4) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
(1)by inserting in any medium (including electronically stored information, as well as any tangible thing) after other data; and
(2)by striking subpena and inserting subpoena.
10.Program Fraud Civil Remedies ActSection 3801(a)(1) of title 31, United States Code, is amended—
(1)in subparagraph (D), by striking and after the semicolon;
(2)in subparagraph (E), by striking the period and inserting ; and; and
(3)by adding at the end the following:

(F)a designated Federal entity (as such term is defined under section 8G(a)(2) of the Inspector General Act of 1978);.
11.Law enforcement authority for designated Federal entitiesSection 6(e) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
(1)in paragraph (1) by striking appointed under section 3; and
(2)by adding at the end the following:

(9)In this subsection, the term Inspector General means an Inspector General appointed under section 3 or an Inspector General appointed under section 8G..
12.Application of semiannual reporting requirements with respect to inspection reports and evaluation reportsSection 5 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—
(1)in each of subsections (a)(6), (a)(8), (a)(9), (b)(2), and (b)(3)—
(A)by inserting , inspection reports, and evaluation reports after audit reports the first place it appears; and
(B)by striking audit the second place it appears; and
(2)in subsection (a)(10) by inserting , inspection reports, and evaluation reports after audit reports.
13.Information on websites of Offices of Inspectors General
(a)In GeneralThe Inspector General Act of 1978 (5 U.S.C. App.) is amended by inserting after section 8K the following:

8L.Information on websites of Offices of Inspectors General
(a)Direct links to Inspectors General Offices
(1)In generalEach agency shall establish and maintain on the homepage of the website of that agency, a direct link to the website of the Office of the Inspector General of that agency.
(2)AccessibilityThe direct link under paragraph (1) shall be obvious and facilitate accessibility to the website of the Office of the Inspector General.
(b)Requirements for Inspectors General websites
(1)Posting of reports and auditsThe Inspector General of each agency shall—
(A)not later than 3 days after any report or audit (or portion of any report or audit) is made publicly available, post that report or audit (or portion of that report or audit) on the website of the Office of Inspector General; and
(B)ensure that any posted report or audit (or portion of that report or audit) described under subparagraph (A)—
(i)is easily accessible from a direct link on the homepage of the website of the Office of the Inspector General;
(ii)includes a summary of the findings of the Inspector General; and
(iii)is in a format that—
(I)is searchable and downloadable; and
(II)facilitates printing by individuals of the public accessing the website.
(2)Reporting of fraud, waste, and abuse
(A)In generalThe Inspector General of each agency shall establish and maintain a direct link on the homepage of the website of the Office of the Inspector General for individuals to report fraud, waste, and abuse. Individuals reporting fraud, waste, or abuse using the direct link established under this paragraph shall not be required to provide personally identifying information relating to that individual.
(B)AnonymityThe Inspector General of each agency shall not disclose the identity of any individual making a report under this paragraph without the consent of the individual unless the Inspector General determines that such a disclosure is unavoidable during the course of the investigation..
(b)RepealSection 746(b) of the Financial Services and General Government Appropriations Act, 2008 (5 U.S.C. App. note; 121 Stat. 2034) is repealed.
(c)ImplementationNot later than 180 days after the date of enactment of this Act, the head of each agency and the Inspector General of each agency shall implement the amendment made by this section.
14.Other administrative authorities
(a)In generalSection 6(d) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended to read as follows:

(d)
(1)
(A)For purposes of applying the provisions of law identified in subparagraph (B)—
(i)each Office of Inspector General shall be considered to be a separate agency; and
(ii)the Inspector General who is the head of an office referred to in clause (i) shall, with respect to such office, have the functions, powers, and duties of an agency head or appointing authority under such provisions.
(B)This paragraph applies with respect to the following provisions of title 5, United States Code:
(i)Subchapter II of chapter 35.
(ii)Sections 8335(b), 8336, 8344, 8414, 8468, and 8425(b).
(iii)All provisions relating to the Senior Executive Service (as determined by the Office of Personnel Management), subject to paragraph (2).
(2)For purposes of applying section 4507(b) of title 5, United States Code, paragraph (1)(A)(ii) shall be applied by substituting the Council of the Inspectors General on Integrity and Efficiency (established by section 11 of the Inspector General Act) shall for the Inspector General who is the head of an office referred to in clause (i) shall, with respect to such office,..
(b)Authority of treasury inspector general for tax administration To protect internal revenue service employeesSection 8D(k)(1)(C) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by striking physical security and inserting protection to the Commissioner of Internal Revenue. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
